Attorney for Appellant

J.J. Paul, III
Indianapolis, IN


Attorneys for Appellee

Steve Carter
Attorney General of Indiana

Scott A. Kreider
Deputy Attorney General
Indianapolis, IN



      IN THE
      INDIANA SUPREME COURT


SALVATORE DESANTIS,
      Appellant (Defendant below),

      v.

STATE OF INDIANA,
      Appellee (Plaintiff below).



)
)     Supreme Court No.
)     30S01-0210-CR-532
)
)
)
)
)
)



      APPEAL FROM THE HANCOCK SUPERIOR COURT
      The Honorable Richard D. Culver, Judge
      Cause No. 30D02-9911-DF-1263



                           ON PETITION TO TRANSFER




                              October 29, 2002


SULLIVAN, Justice.



      Salvatore Desantis appeals from  a  criminal  conviction  for  driving
after being suspended under the habitual  traffic  violator  statutes.   For
more background, see our companion decision, Groce  v.  State,  No.   49S02-
0203-CR-202 (Ind. October 29, 2002), also decided today.


      On October  7,  1994,  the  Bureau  of  Motor  Vehicles  (“BMV”)  sent
Desantis a letter informing him that he  was  a  habitual  traffic  violator
(“HTV”) and that his license  would  be  suspended  effective  November  17,
1994.  On November 30, 1995, the BMV sent Desantis a  letter  outlining  his
right to judicial review of his license suspension.  On November  19,  1999,
Desantis was arrested for operating a vehicle while intoxicated (“OWI”)  and
operating a motor vehicle  after  being  adjudged  an  HTV.   Desantis  pled
guilty to the OWI on November 20, 2000, and was tried by the  court  on  the
HTV charge.  On January 5, 2001,  the  trial  court  convicted  Desantis  of
operating  a  motor  vehicle  after  being  adjudged  an  HTV,  and  he  was
subsequently sentenced to one and one-half years in the Hancock County  jail
and suspension of his driver’s license for life.

      The Court of Appeals correctly affirmed  the  judgment  of  the  trial
court.  See Desantis v. State, 760 N.E.2d 641 (Ind. Ct. App. 2001).

      As outlined in our companion case, Desantis claims his HTV  suspension
is void ab  initio  given  the  BMV’s  failure  to  provide  information  of
judicial  review  opportunities   in   the   original   suspension   notice.
Consequently, Desantis requests his subsequent conviction for driving  while
suspended as an HTV be reversed.  Because we  hold  in  the  companion  case
decided today that the underlying HTV suspension is valid and  not  void  ab
initio, there are no grounds to reverse the present conviction.


                                 Conclusion



      We grant transfer pursuant to Indiana Appellate Rule 58(A), adopt  the
opinion of the Court of Appeals,  and  affirm  the  judgment  of  the  trial
court.


SHEPARD, C.J., and DICKSON, BOEHM, and RUCKER, JJ., concur.